Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 09, 2018

The Court of Appeals hereby passes the following order:

A18A1223. DANIEL HARGROVE v. THE STATE.

      A jury found Daniel Hargrove guilty of kidnapping, family violence aggravated
battery, and two counts of family violence aggravated assault in 2007. On direct
appeal, we reversed his kidnapping conviction, but otherwise affirmed his judgment
of conviction. Hargrove v. State, 299 Ga. App. 27 (681 SE2d 707) (2009). On
remand, the trial court imposed a total sentence of 40 years’ imprisonment.
      In 2017, Hargrove filed an application for a writ of habeas corpus ad
testificandum and a “Plea of Nul Tiel Record Motion to Vacate a Void Sentence.”1
The trial court denied both requests in an order entered on December 20, 2017. On
January 22, 2018, Hargrove filed a notice of appeal from the trial court’s order.2 We
lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
See Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Pretermitting
whether a direct appeal may lie from the trial court’s December 20 order, Hargrove’s
notice of appeal is untimely, as it was filed 33 days after entry of the order.


      1
          Neither of these filings are included in the record on appeal.
      2
        Hargrove’s notice of appeal is dated January 8, 2018, but was not filed in the
trial court until January 22.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction. See
Rowland, 264 Ga. at 872 (1).


                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   03/09/2018
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.